HORTON, Judge
(dissenting).
I respectfully dissent from the views expressed in the foregoing opinion by my *562colleagues. First, the order granting new trial was based on three grounds, to-wit: “(1) that the verdict of the jury was so excessive as to shock the judicial conscience of the court; (2) that the verdict was contrary to the evidence; and (3) that the verdict was contrary to the law and the evidence.”
It is my view that the rule announced in Bennett v. Jacksonville Expressway Authority, Fla.1961, 131 So.2d 740, is not applicable to the circumstances disclosed by the record in this case.